Citation Nr: 1542688	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  13-16 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a previously denied claim of service connection for tuberculosis.

2. Entitlement to service connection for tuberculosis.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for a heart condition, to include aortic valve sclerosis/stenosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to November 1973; from March 1984 to December 1986; from February 1991 to August 1991, and from November 1993 to April 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The issues of service connection for tuberculosis, bilateral hearing loss, tinnitus, and aortic valve sclerosis/stenosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In August 2004, the RO denied service connection for tuberculosis; the Veteran did not appeal that decision and it became final.  

2. The Veteran has submitted new and material evidence sufficient to reopen a previously denied and final claim for service connection for tuberculosis.


CONCLUSION OF LAW

1. New and material evidence has been received to reopen the claim of entitlement to service connection for tuberculosis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

To the limited extent that this decision reopens a previously denied claim for service connection for tuberculosis, given the positive outcome of the below decision, a discussion of VA's duty to notify and assist is not necessary at this time.

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes his VA examination reports, private medical records, and lay statements from the Veteran and his representative.  Thus the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. New and Material Evidence 

Pursuant to 38 U.S.C.A. § 5108 (West 2014), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  "New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that in determining whether evidence is new and material, the credibility of newly presented evidence must be presumed unless evidence is inherently incredible or beyond competence of witness).

The Board notes that the threshold for determining whether the new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id. at 118, 124 (Lance, J. concurring).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Court) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. 

In this case, the Veteran is seeking to reopen a claim for service connection.  The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d).

In August 2004, the RO issued a rating decision in which it denied service connection for tuberculosis.  Specifically, it stated that, while the Veteran was found to have possibly been exposed to the tuberculosis virus in service, and had a positive antibody test for tuberculosis, absent evidence of an actual diagnosis of tuberculosis, service connection could not be granted.  The Veteran did not appeal that decision denying him service connection; it subsequently became final.

In April 2014, the Veteran submitted a medical record signed by a Dr. M.S., which gave a recommended plan of treatment for latent tuberculosis for the Veteran, to include monthly clinical evaluations, various medications, and monitoring for hepatotoxicity.  The Board notes that that record is undated, however it does bear the physician's signature.  

After a carefully and thorough review of the record, the Board is satisfied that the record signed by Dr. M.S. is alone new and material sufficient to reopen the previously denied claim for a right foot condition.  That evidence is new in that it was not associated with the claims file at the time of the previous denial.  It is material because it relates to an unestablished fact necessary to substantiate the claim, namely, that it purports to give a diagnosis of latent tuberculosis at some point prior to its submission to VA.  In fact, in its previous denial, the RO stated that the evidence lacking at that time specifically included an actual diagnosis of tuberculosis.  At the very least, it triggers the duty to assist, as will be addressed in more detail in the below remand.  Accordingly, the Board finds that new and material evidence has been associated with the claims file and the claim for service connection for tuberculosis is reopened. 



ORDER

The claim of service connection for tuberculosis is reopened; to this limited extent, the appeal is granted.  


REMAND

VA's duty to assist requires it to make reasonable efforts to assist a claimant in securing evidence necessary to substantiate the claimant's benefit claim.  38 U.S.C.A. § 5103A (a)(1) (West 2014).  VA is required to obtain relevant Social Security Administration (SSA) records which (1) relate to the injury for which the veteran in seeking benefits, and (2) has a reasonable possibility of helping to substantiate the claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In a claim for service connection, SSA records would be relevant if they contained some evidence that showed the present disability was linked to service, or had its onset during one of the applicable presumptive periods.  See Lind v. Principi, 3 Vet. App. 493 (1992).

In this matter, the Veteran has indicated that he is in receipt of Social Security Disability benefits.  Accordingly, VA must make reasonable efforts to obtain any SSA records pertaining to any disability presently on appeal on the Veteran's behalf.  

The duty to assist also requires VA to obtain relevant medical treatment or examination records at VA health-care facilities.  38 U.S.C.A. § 5103A (c)(2); see also Loving v Nicholson, 19 Vet. App. 96, 102 (2005) (VA has a duty to assist in obtaining relevant and adequately identified records).  VA is held to be in "constructive possession of VA generated records (i.e., VA medical records) and must secure and associate all such records with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  

Here, the Veteran has personally submitted several recent VA treatment records concerning both his possible tuberculosis diagnosis, and his various heart conditions.  However, a detailed review of the record does not reveal that VA has sought to obtain and associate with the claims file the Veteran's entire VA treatment records with concern to the issues on appeal.  Accordingly, on remand, the AOJ should obtain and associate with the record, any outstanding VA treatment records through the present date concerning the Veteran's treatment for tuberculosis, hearing loss, tinnitus, and/or a heart condition.

Additionally, VA's duty to assist requires it provide a medical examination or obtain a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (a) contains competent lay or medical evidence of a current diagnosed disability or persistent recurrent symptoms of a disability; (b) establishes that the Veteran suffered an event, injury or disease in service; and (c) indicates that the claimed disability or symptoms may be associated with the established event, injury or disease.  38 C.F.R. § 3.159(c)(4)(1).  The United States Court of Appeals for Veterans Claims (Court) has held that the requirement that a disability "may be associated" with service is a "low threshold" standard.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In the instant matter, the Veteran has submitted a medical record which alludes to a possible diagnosis of tuberculosis (beyond just a positive antibody test).  He has also submitted evidence of a possible exposure during his active military service.  However, to date, he had not been provided with a VA examination in connection with that claim, as the RO had previously declined to reopen the previously denied claim based on new and material evidence.  As the Board has found above that the claim is indeed reopened, the Board also finds that VA must provide the Veteran with an examination in connection with this claim that establishes whether or not the Veteran has a present diagnosis of tuberculosis.

With regard to the claim for a heart condition, to include aortic valve sclerosis/stenosis, the Board notes that the Veteran does have a present diagnosis of aortic valve sclerosis/stenosis.  He also has been shown to have been diagnosed with a heart murmur while in service in 1991.  He has also provided evidence that he may have been exposed to heavy metals used in dental amalgam as a consequence of his position as a dentist while in active service.  To date, he has not been afforded a VA examination in connection with this claim.  Accordingly, on remand, the Veteran should be provided with a VA examination in connection with his claim.  

Finally, once VA undertakes the effort to provide a VA examination, even if not statutorily obligated to do so, it must ensure that it provides an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion will be considered adequate when it is based upon consideration of the Veteran's prior medical history and examinations, and provides a sufficiently detailed description of the disability so that the Board's evaluation of the claimed disability will be a fully informed one.  Id.; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Here, the Board notes that the Veteran was provided with a VA examination in connection with his service connection claims for hearing loss and tinnitus in January 2009.  While the Board is satisfied that the audiological examination itself is adequate for it to consider in this claim (indeed, it found no sign of hearing loss in either ear), the Board finds that the nexus opinion given in connection with that examination (discussing whether hearing loss or tinnitus may be etiologically linked to service) is inadequate.  

Specifically, with regard to the Veteran's claim for tinnitus, the examiner noted the Veteran's allegation that tinnitus had onset during the 1980s, but failed to comment on the Veteran's report of in-service injury, namely his exposure to heavy metals used in dental amalgam, and to the noise associated with regular use of dental equipment.  Further, the examiner then stated that there was no report of tinnitus found in the Veteran's service treatment records, and that his current tinnitus is not likely a result of military service because the Veteran had opportunities during his career to report it, but did not.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion).  Thus, a remand is necessary that fully addresses the etiology of the Veteran's present tinnitus.

Further, with regard to the Veteran's claimed hearing loss, the June 2008 private audiological examination report reflects a level of hearing loss in the right ear that would meet the requirements of 38 C.F.R. § 3.385 for the purpose of establishing a disability.  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to VA's adjudication of the claim.  Under such circumstances, provide the resolved disability is related to service, a claimant would be entitled to consideration of staged ratings.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The opinion given in the January 2009 VA examination relied solely on the current findings that "[h]earing in both hears is normal for rating purposes."  The examiner failed to address the private audiological test results from June 2008, but under McClain, a staged rating could theoretically be warranted.  Therefore, the Board must remand this issue so that a VA examiner can address and consider the June 2008 audiometric test results in light of the discrepancy between those results and later audiometric findings by VA.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a copy of any Social Security Administration Records, including any decision awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such SSA disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by the SSA for the Veteran.  All requested records and their responses should be associated in the claims folder.  If SSA records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2. Obtain and associate with the Veteran's claims file any outstanding VA treatment records associated with the claims on appeal.  If the records are unable to be obtained, the Veteran should be notified of the steps taken to obtain them and provided with the opportunity to submit them himself.

3. Schedule the Veteran for a VA examination in connection with his claim for service connection fur tuberculosis.   The entire record, including a copy of this remand, should be made available to the examiner selected to conduct the examination.  All diagnostic testing deemed appropriate should be conducted.

The examiner is requested to state whether or not the Veteran has a present active diagnosis of tuberculosis  or if he has had such a diagnosis at any period during the pendency of his claim.  If a diagnosis is given, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's presently diagnosed tuberculosis was either incurred in, or is etiologically related to his active service.

A complete rationale for any opinion rendered should be provided, to include citation to evidence in the record, known medical principles, and medical treatise evidence.

4. Schedule the Veteran for a VA examination with a cardiologist in connection with his claim for a heart condition, to include aortic valve sclerosis/stenosis.   The entire record, including a copy of this remand, should be made available to the examiner selected to conduct the examination.  All diagnostic testing deemed appropriate should be conducted.

The examiner is requested to give a present diagnosis for any heart condition the Veteran presently has, or has had throughout the pendency of this claim.  The examiner is then requested to opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's present heart condition wither had its onset during active service, or is otherwise etiologically linked to active service, to include his 1991 heart murmur and/or any exposure the heavy metals he may have come into contact with during his work as a dentist. 

A complete rationale for any opinion rendered should be provided, to include citation to evidence in the record, known medical principles, and medical treatise evidence.

5. Forward the claims folder to the audiologist who conducted the December 2009 VA audiological examination.  If the January 2009 VA examiner is no longer available, provide the file to another examiner who is qualified to provide the opinion requested.  The entire file, including a copy of this remand, must be made available to the providing examiner.  The need for an additional examination is left to the discretion of the examiner selected to provide the opinion.

The examiner should review the entire record, including any private audiological findings and opinions, and provide the following opinions:

Whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's hearing loss, as documented in the June 2008 private audiology report (or in the alternative, in any medical records obtained from VA or SSA, presuming such a diagnosis is given in those records), is related to any incident, illness, or injury during active service, to include exposure to noise associated with regular use of dental equipment and/or exposure to heavy metals used in dental work.

Whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's tinnitus was either incurred in, or is otherwise etiologically related to any incident, illness, or injury during active service, to include exposure to noise associated with regular use of dental equipment and/or exposure to heavy metals used in dental work.

A complete rationale must be provided for any opinion given and should include citation to evidence in the record, medical treatise evidence, and known medical principles.  The examiner is reminded that any opinion relying on a lack of evidence in the record, to include any silence as to complaints in the Veteran's service treatment records, will be deemed inadequate and require further revision.

6. Thereafter, the AOJ should readjudicate the issued on appeal in light of all evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case and provided adequate time to respond before returning the matter to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


